Exhibit 10.3

[CITIZENS BANK AND TRUST COMPANY LETTERHEAD]
March 9, 2012
 
Geoffrey C. Warner
104 Colonel's Way
Williamsburg, VA 23185
 
Dear Geoff:
 
On behalf of Citizens Bancorp of Virginia, Inc. and Citizens Bank and Trust
Company (the Company) it is my pleasure to extend to you the following offer of
employment.
 
Title: Senior Vice President, Interim Chief Financial Officer
 
Reporting Relationship: This position will report to the President and CEO of
the Company.
 
Job Responsibilities: As Interim CFO, you will be responsible for the daily
operation of the Company's accounting and financial functions and for
participating in the formulation, implementation, and administration of
corporate policies and business goals. You will provide oversight and
cooperation in the management of correspondent banking
 
relationships, the Company's investment portfolio, and the Asset/Liability
Management Program, and will direct accounting operations, financial analysis,
the preparation of operating and capital budgets and all Company financial
statements. in your role, you will also establish and maintain appropriate
internal accounting controls; ensure compliance with Securities and Exchange
Commission regulations; oversee preparation and submission of regulatory
financial reports, including income and franchise tax forms and payments;
oversee the Company's Vendor Management Program; manage the Company's insurance
policies ; and direct the activities of subordinate personnel to ensure that
their activities support Company policies, programs, and goals.
 
Compensation and Benefits: During this interim term of employment, your
compensation will consist of a base salary of $10,000 per month and a $1,000 per
month travel allowance, both of which will be paid on a bi-monthly basis. You
will be eligible to participate in the Company's current health, life,
disability and dental insurance plans as well as its defined pension and 401k
plans pursuant to the eligibility requirements established in plan documents.

 
 

--------------------------------------------------------------------------------

 

Term of Employment: Your interim employment will commence on March 16, 2012, and
continue for a term of 90 days, unless sooner terminated by you or the Company.
By the end of the 90-day period, we will discuss whether you will remain as a
full-time employee of the Company and will re-evaluate your compensation at that
time. During the interim employment period, either you or the Company can
terminate employment with 30 days notice.
 
You acknowledge that this offer letter is contingent upon your passing our
mandatory background check and that it represents the entire agreement between
you and the Company and that no verbal or written agreements, promises, or
representations that are not specifically stated in this offer are, or will be,
binding upon the Company.


CITIZENS BANCORP OF VIRGINIA, INC.
Citizens Bank & Trust Company
     
By:
/s/ Joseph D. Borgerding
   
Joseph D. Borgerding, President & CEO
     
Agreed:
       
/s/ Geoffrey C. Warner
 
Geoffrey C. Warner
 


